Citation Nr: 1549066	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-06 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, from June to September 1996, and from July 2006 to January 2008.  He also served in the Army Reserve.

The record reflects that certain service records and VA medical records were associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, as these records are either not pertinent to the claim on appeal or essentially duplicate evidence already of record, there is no prejudice to the Veteran in proceeding to adjudicate this claim. Moreover, he recently submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to SMC based on housebound status has been raised by the record in a March 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to SMC based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

PTSD has been manifested by subjective complaints of depression, mild memory loss, anxiety, low motivation, panic attacks, and sleep impairment; objective findings include orientation to person, place, and time, good personal hygiene, normal speech, no hallucinations or delusions, good judgment and insight, and good impulse control.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD with major depression have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

Parenthetically, the regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).

In this regard, the Board has reviewed all pertinent medical evidence, to include the Veteran's VA examination reports, VA treatment records, and SSA records, as well as lay statements. Since the initial rating has been appealed to the Board, the relevant time period is retroactive back to the initial grant of service connection, which was January 2, 2008. During this time period, he underwent pertinent mental health evaluations or VA examinations in October 2008, July 2009, May 2012, June 2012, and September 2013.   

In an October 2008 psychiatric evaluation in relation to the Veteran's SSA claim, he was noted to be neatly dressed with good personal hygiene.  His speech was normal in all regard.  His flow of thought was logical and coherent.  He was noted as having severe depression and moderate anxiety.  He had no hallucinations or delusions.  He did not have paranoid ideation or homicidal ideation.  He reported that he thought of suicide often but did not have a plan.  His judgment and insight were good.   He was assigned a GAF score of 50.  The examiner noted that he had mild deficits in memory and concentration.  

At a July 2009 VA examination, the Veteran reported depressed mood, low motivation, apathy, and some anxiety or uncomfortable feeling around people and driving.  He was noted as clean and casually dressed.  His speech was spontaneous.  His attention was intact.  His affect was constricted.  His thought content and process were unremarkable.  He had no delusions or hallucinations.  He understood the outcome of his behavior.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He had good impulse control.  He was able to maintain personal hygiene and had no problem with activities of daily living.  His memory was normal.  His GAF score was 65.  The examiner noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.

At the May 2012 VA examination, the Veteran was assigned a GAF score of 50.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The examiner reflected that the Veteran demonstrated depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, suicidal ideation, spatial disorientation, and neglect of personal appearance hygiene.

At a June 2012 VA mental health initial evaluation, it was noted that the Veteran had sleep problems sometimes for unclear reasons.  He exercised daily and had a girlfriend.  He was serving in the Reserve, despite receiving SSA disability benefits and being 100 percent unemployable, as it provided him a sense of purpose and kept him busy.  The examiner noted that he was casually dressed in clean clothes.  His speech was normal.  He was fully oriented.  His attention and concentration were intact. His thought process was coherent, linear, and goal-oriented.  The Veteran denied suicidal or homicidal ideation. His judgment and insight were fair.  He denied impulse control.  His GAF score was noted at 50. 

At the September 2013 VA examination, it was noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that he had a depressed mood, anxiety, and chronic sleep impairment.  His GAF score was noted at 55.

The Board notes that the claims file also contains substantial VA treatment records from the period of time on appeal.  The Board has reviewed all of these records and notes that the Veteran has consistently reported and been treated for depression and anxiety. 

Upon review of all pertinent evidence, the Board finds that the Veteran has not met the criteria for the maximum 100 percent rating reflective of total impairment.  While he has been granted entitlement to TDIU, the evidence of record from this time period, to specifically include the aforementioned examinations and the entirety of his treatment records, does not reflect total occupational and social impairment due to symptoms comparable to grossly inappropriate behavior, persistent danger of hurting himself or others, persistent delusions or hallucinations, gross impairment in thought processes or communication, disorientation to time or place, intermittent inability to perform activities of daily living, or forgetting who he or those close to him are, or any symptoms similar to those.  Therefore, the evidence does not reflect that his PTSD met the criteria for a 100 percent rating for any period of time on appeal.

The Board has also considered the Veteran's lay statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which his disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as memory loss, panic attacks, depression, insomnia, and anxiety, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
 
VCAA letters dated in July 2011 and August 2013 fully satisfied the duty to notify provisions.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The available service treatment records, relevant VA medical records, and Social Security Administration (SSA) records are in the file.  All relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA examination which addressed his PTSD with major depression in September 2013.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected PTSD with major depression since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 70 percent for PTSD with major depression is denied.


REMAND

The Board notes that the Veteran was denied entitlement to SMC based on aid and attendance in a December 2014 rating decision.  He subsequently filed a timely notice of disagreement (NOD) with regard to this denial but has not been afforded a statement of the case (SOC).  Therefore, the claim is remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC as to the issue of entitlement to SMC based on aid and attendance.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


